department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 plr-112531-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for industry director heavy manufacturing and transportation lm hmt from chief cc intl br3 subject on date taxpayer’s authorized representative withdrew a private_letter_ruling request after being advised that this office would issue an adverse_ruling in part in response to that request pursuant to section b of revproc_2001_1 i r b we hereby notify you of that fact and set forth below our views on the issues presented in that request in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer ussub fsub country a treaty dollar_figureb dollar_figurec d article e article f issue sec_1 whether taxpayer will be deemed under sec_960 and sec_902 of the internal_revenue_code to have paid foreign_income_taxes in the amount of dollar_figurec paid_by fsub with respect to dollar_figureb when distributed whether country a taxes that will be withheld on the anticipated distribution of dollar_figureb will be creditable under sec_901 of the code conclusion sec_1 taxpayer will not be deemed under sec_960 and sec_902 of the code to have paid foreign_income_taxes paid_by fsub with respect to dollar_figureb country a taxes that will be withheld on the anticipated distribution will be creditable under sec_901 of the code facts fsub is a country a corporation and is wholly owned by ussub ussub is wholly owned by taxpayer both taxpayer and ussub are u s_corporations and file a consolidated_income_tax_return fsub plans to make a distribution to ussub1 in an amount equal to its current_earnings_and_profits and amount dollar_figureb if made the distribution will be subject_to a country a withholding_tax of d pursuant to the income_tax treaty between the u s and country a treaty law and analysi sec_1in light of the fact that taxpayer withdrew its ruling_request after being advised that it would not receive the desired favorable tax consequences on the distribution it is unclear whether fsub will in fact make the distribution sec_901 of the code allows u s taxpayers a credit subject_to the limitations of sec_904 and d for foreign_income_taxes paid_or_accrued in addition sec_903 provides that a tax paid in lieu of a tax on income otherwise generally imposed by any foreign_country will be creditable provided certain ownership requirements are met sec_901 also allows a domestic_corporation to claim a credit for foreign_income_taxes paid_by its foreign_subsidiary and deemed paid_by the_domestic_corporation under sec_902 or sec_960 deemed paid credit with respect to the distribution of dollar_figureb sec_902 of the code provides that a domestic corporate shareholder owning percent or more of the voting_stock of a foreign_corporation shall be deemed to have paid a ratable portion of the foreign corporation's taxes when the foreign_corporation distributes a dividend the_domestic_corporation must own the requisite voting_stock at the time it receives a dividend sec_960 provides rules similar to those of sec_902 allowing a u s shareholder of a controlled_foreign_corporation to claim a credit for foreign taxes paid_by the controlled_foreign_corporation and deemed paid_by the u s shareholder with respect to amounts included in gross_income under sec_951 for pre-1987 taxable years deemed-paid taxes were determined based on annual accounts of earnings and taxes from which dividend distributions were sourced on a last-in_first-out basis congress in revised sec_902 of the code to provide that the u s shareholder of a foreign_corporation determines the amount of foreign taxes deemed paid_by it on the basis of multi-year pools of undistributed_earnings and foreign_income_taxes revised sec_902 generally applies to earnings_and_profits accumulated in years beginning after date and foreign_income_taxes attributable to those earnings sec_78 of the code requires a domestic_corporation that computes an amount of deemed paid taxes under sec_902 or sec_960 to include the amount of taxes deemed paid in gross_income as a dividend in the year the foreign taxes are deemed paid the domestic corporation's income is thus the sum of the dividend or sec_951 inclusion and the foreign taxes deemed paid sec_959 of the code addresses the tax treatment of distributions out of earnings previously included in the gross_income of a u s shareholder under sec_951 pti distributions sec_959 provides in relevant part that earnings_and_profits for a taxable_year of a foreign_corporation attributable to amounts that are or have been included in the gross_income of a u s shareholder under sec_951 shall not when such amounts are distributed to that shareholder directly or indirectly be included in gross_income again however a pti distribution may result in the recognition of exchange gain_or_loss under sec_986 except as provided in sec_960 of the code any distribution excluded from gross_income under sec_959 is treated as a distribution which is not a dividend except that the distribution immediately reduces the cfc’s earnings_and_profits sec_959 if additional taxes are imposed on a distribution of pti a u s shareholder may be entitled to additional foreign tax_credits under sec_960 of the code sec_960 provides that a ny portion of a distribution from a foreign_corporation received by a domestic_corporation which is excluded from gross_income under sec_959 shall be treated by the_domestic_corporation as a dividend solely for purposes of taking into account under sec_902 any income war profits or excess profits taxes paid to any foreign_country or to any possession_of_the_united_states on or with respect to the accumulated_profits of such foreign_corporation from which such distribution is made which were not deemed paid_by the_domestic_corporation under sec_960 for any prior taxable_year even though the amount of dollar_figureb will we assume be treated as pti when distributed sec_960 of the code does not operate to allow ussub to claim a deemed paid credit for any portion of the dollar_figurec in country a income taxes paid_by fsub with respect to that amount the sole example in the committee reports that accompanied the enactment of sec_960 of when it would apply is w here the foreign_country imposes a tax directly on dividend distributions such a tax would not initially be taken into account when the shareholder at an earlier date was taxed on undistributed_earnings of a controlled_foreign_corporation h_r rep no 87th cong 2nd sess and s rep no 87th cong 2nd sess sec_960 is designed to apply only if a lower-tier subsidiary distributes pti to a upper -tier subsidiary and the upper-tier subsidiary pays a withholding_tax or other income_tax with respect to the pti that is taxed as a dividend by the foreign_country when the upper-tier subsidiary distributes the pti to its domestic parent_corporation the parent will compute an amount of deemed paid taxes under sec_960 and sec_902 with respect to the pti distribution and the additional taxes imposed on the pti because the pti on which the additional taxes are imposed and out of which they are paid was previously included in the u s shareholder’s income under sec_951 the additional taxes will not be included in gross_income as an additional dividend under sec_78 sec_1_960-3 the example in the committee report does not apply to the anticipated distribution from fsub a first-tier subsidiary sec_1_960-2 sets forth a formula to cover distributions by a first-tier corporation such as fsub out of its earnings_and_profits for tax years beginning before date under that formula the taxes paid_by the first-tier corporation which are deemed paid_by a domestic_corporation such as taxpayer under sec_960 and sec_902 on that distribution will not include taxes attributable in whole or in part to amounts included in a domestic corporation’s gross_income under sec_951 with respect to the first-tier corporation see also sec_1_902-1 providing that pre-1987 foreign_income_taxes available for credit are reduced by taxes paid_by the foreign_corporation on or with respect to amounts that are included in income from pre-1987 accumulated_profits of that year direct_credit with respect to withholding_tax that will be payable on distribution under article e of the treaty the contemplated distribution will be subject_to a withholding_tax of d article f of the treaty also provides that the withholding_tax that would be paid to country a is considered an income_tax for purposes of the foreign_tax_credit in the united_states the purpose of the foreign_tax_credit is to relieve double_taxation of foreign_source_income see 316_us_450 and article f of the treaty however no provision in sec_901 or the regulations thereunder or the treaty disallows credit for a foreign tax that as a whole meets the sec_901 or treaty creditability requirements whichever is applicable on the grounds that the foreign tax_base includes items of income that constitute u s source income or items that are not taxable under the internal_revenue_code the code does not restrict the allowable credit to foreign tax that is associated with specific items of foreign_source_income that are recognized both for u s and foreign purposes thus the law does not require a taxpayer to link the foreign tax to items of foreign source taxable_income as computed under u s tax rules in order to claim credit for the tax rather the foreign_tax_credit_limitation under sec_904 provides the mechanism to limit the allowable foreign_tax_credit to the u s tax on the taxpayer’s foreign_source_income see 69_tc_579 acq in result aod credit allowed for swiss withholding_tax on payment treated as a dividend under swiss law and as a nontaxable repayment of a receivable for u s purposes and 139_f2d_865 4th cir i b 47_bta_285 acq 1948_2_cb_1 and brace v commissioner 11_tcm_906 all holding that the amount of foreign tax eligible for credit is not limited to the portion of the foreign tax paid that was allocable to amounts that were also included in income under u s tax law see also revrul_54_15 1954_1_cb_129 formally abandoning the position that the credit was so limited accordingly although the anticipated distribution in the amount of dollar_figureb will not result in taxable_income to ussub country a taxes withheld on the anticipated distribution will nonetheless be creditable under sec_901 of the code please call if you have any questions barbara a felker chief cc intl br3
